Case 19-50042-grs           Doc 215      Filed 02/05/19 Entered 02/05/19 17:35:55                    Desc Main
                                         Document     Page 1 of 6


                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF KENTUCKY
                                      LEXINGTON DIVISION

In re:                                               )
                                                     )        Chapter 11
INNOVATIVE MATTRESS                                  )
SOLUTIONS, LLC, et al.1                              )       Case No. 19-50042-grs
                                                     )
          Debtors.                                   )        (Jointly Administered)
                                                     )

              MOTION OF THE OFFICIAL COMMITTEE OF UNSECURED
              CREDITORS FOR (A) RECONSIDERATION OF THE ORDER
         AUTHORIZING THE DEBTORS TO: (I) PAY CRITICAL VENDOR CLAIMS
            AND (II) FILE THE CRITICAL VENDOR EXHIBITS UNDER SEAL;
               AND (B) TO SHORTEN TIME FOR NOTICE OF HEARING

                  The Official Committee of Unsecured Creditors (the “Committee”) of Innovative

Mattress Solutions, LLC, and its related debtors and debtors in possession in the above-captioned

chapter 11 cases (collectively, the “Debtors”), by and through its proposed undersigned counsel,

hereby submits this Motion for Reconsideration (the “Motion for Reconsideration”), pursuant to

Rules 9023 and 9024 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

requesting that the Court reconsider the Order entered January 16, 2019 Authorizing the Debtors

to: (I) Pay Critical Vendor Claims and (II) File the Critical Vendor Exhibits Under Seal (the

“Critical Vendor Order”) [Doc. No. 103]. In support of the Motion for Reconsideration, the

Committee respectfully states as follows:




1
          The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
          identification number, are as follows: Innovative Mattress Solutions, LLC – 1096; Sleep Outfitters of
          Alabama LLC – 2914; Sleep Outfitters of Indiana LLC – 6006; Sleep Outfitters of Kentucky, LLC – 2729;
          Sleep Outfitters of Ohio LLC – 9814; Sleep Outfitters of Tennessee LLC – 1127; Sleep Outfitters of West
          Virginia, LLC – 6079; Sleep Liquidators, LLC – 5703; Brown Immobilien LLC – 6617; Knopf Systems,
          LLC – 1096; and K. B. & Associates, Incorporated – 3479.
Case 19-50042-grs      Doc 215        Filed 02/05/19 Entered 02/05/19 17:35:55          Desc Main
                                      Document     Page 2 of 6


                                         JURISDICTION

               1.     The Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and

1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a

core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

               2.     The statutory bases for the relief requested herein are Bankruptcy Rules

9023 and 9024, which incorporate by reference Rules 59 and 60 of the Federal Rules of Civil

Procedure.

                                PRELIMINARY STATEMENT

               3.     The Debtors, to support their request to pay the prepetition claims of

certain vendors (the “Critical Vendors”) whose continuation of business with the Debtors is

allegedly vital to the maintenance of their businesses, must, at a minimum, demonstrate there is

an on-going business to maintain. The Debtors cannot make any such showing here; rather, the

payment of the funds earmarked for Critical Vendors benefits the Debtors’ DIP lender, Tempur

World, Inc. (“Tempur”), which has not committed, as of the time of this Objection, to purchasing

the Debtors’ assets or funding a plan of reorganization.

               4.     Accordingly, the Committee maintains that the Debtors’ continuation of

relationships with the Critical Vendors does nothing to enhance the already dwindling prospect

of a viable go-forward business, and will only serve to eliminate the value that could potentially

be realized by unsecured creditors.

                                         BACKGROUND

               5.     On January 11, 2019 (the “Petition Date”), the Debtors each filed a

voluntary petition for reorganization under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”) in the United States Bankruptcy Court for the Eastern District of Kentucky
Case 19-50042-grs       Doc 215    Filed 02/05/19 Entered 02/05/19 17:35:55             Desc Main
                                   Document     Page 3 of 6


(the “Court”). That same day, the Debtors filed certain first day motions, including the Debtors’

Motion for Entry of an Order Authorizing Debtors to (I) Pay Critical Vendor Claims and

(II) File Critical Vendor Exhibits Under Seal (the “Critical Vendor Motion”) [Doc. No. 33].

                6.     On January 16, 2019, the Court entered the Critical Vendor Order, thereby

authorizing the Debtors to pay in their discretion, and in consultation with and the express

consent of Tempur, all or part of the claims of the Critical Vendors, and to continue to transact

business with the Critical Vendors under Customary Vendor Terms, as defined in the Critical

Vendor Order.

                7.     On January 23, 2019, after the Critical Vendor Order was approved by the

Court, the Office of the United States Trustee appointed the Committee pursuant to section

1102(a)(1) of the Bankruptcy Code. [Doc. No. 126]. The Committee consists of the following

members: (i) Eastern Sleep Products Company dba Symbol Mattress; (ii) TATM I, LLC; (iii)

Ryder Truck Rental; (iv) Smith–Lindsey Development, LLC; (v) SO of Painesville, LLC; (vi)

Reach NNN - IMS I, LLC; and (vii) MCMF Properties, LLC. The Committee selected Bingham

Greenbaum Doll LLP and Kelley Drye & Warren LLP as co-counsel and Province, Inc. as its

financial advisor.

                                    RELIEF REQUESTED

                8.     Pursuant to Bankruptcy Rules 9023 and 9024, the Committee seeks

reconsideration of the Critical Vendor Order.

                9.     Further, pursuant to Local Rule 2081-3(f) of the United States Bankruptcy

Court for the Eastern District of Kentucky, the Committee seeks reconsideration of the Order on

an expedited basis, if so allowed by the Court’s schedule, because once the payments have been

made, the damage to the estates and unsecured creditors cannot be reversed.
Case 19-50042-grs       Doc 215     Filed 02/05/19 Entered 02/05/19 17:35:55              Desc Main
                                    Document     Page 4 of 6


                              BASIS FOR RELIEF REQUESTED

               10.     A motion to reconsider an order pursuant to Bankruptcy Rule 9024, may

be granted based upon any reason justifying relief from the operation of the order.

Fed.R.Bankr.P 9024; Fed.R.Civ.P. 60(b)(6). Bankruptcy Rule 60(b)(6) is considered a “catch-

all” provision, allowing a motion to be brought if the request for relief does not fit into one of the

more specific clauses outlined in Bankruptcy Rule 60(b). See Liljeberg v. Health Services

Acquisition Corp., 486 U.S. 847, 863 (1988) (“Rule 60(b)(6) … grants federal courts broad

authority to relieve a party from a final judgment … provided that the motion … is not premised

on one of the grounds for relief enumerated in clauses (b)(1) through (b)(5).”).

               11.     Because Rule 60(b) provides for a wide expanse of remedies, courts have

held that Rule 60(b)(6) relief is an “extraordinary remedy and granted only in exceptional

circumstances.” In re Schwinn Bicycle Co., 248 B.R. 328, 333 (Bankr. N.D. Ill. 2000) (citing

Dickerson v. Board of Educ. of Ford Heights, III, 32 F.3d 1114, 1116 (7th Cir. 1994). While

relief under Rule 60(b)(6) must be grounded on extraordinary circumstances, the provision has

also been called a “grand reservoir of equitable power to do justice in a particular case.” Woods

v. Kenan (In re Woods), 173 F.3d 770, 780 (10th Cir. 1999) (citing Pierce v. Cook & Co., Inc.,

518 F.2d 720, 722 (10th Cir. 1975) (en banc). Moreover, Rule 60(b)(6) is to be “liberally

construed when substantial justice will thus be served.” Id; see also In re Enron Corp., 352 B.R.

363, 369 (Bankr. S.D.N.Y. 2006); Cashner v. Freedom Stores Inc., 98 F.3d 572, 580 (10th Cir.

1996) (relief under Rule 60(b)(6) “is appropriate … when it offends justice to deny such relief”).

               12.     In the Critical Vendor Motion, the Debtors cite to the United American

three-prong test that is commonly applied in the Bankruptcy Court for the Western District of

Kentucky to determine critical vendor status [Docket No. 33, ¶ 16]. As to the third prong, that
Case 19-50042-grs      Doc 215     Filed 02/05/19 Entered 02/05/19 17:35:55             Desc Main
                                   Document     Page 5 of 6


“the favorable treatment of [a] critical vendor must not prejudice other unsecured creditors[,]”

see In re Corner Home Care, Inc., 428 B.R. 122, 127 (Bankr. W.D. Ky. 2010) (quoting In re

United American, Inc., 327 B.R. 776, 782 (Bankr. E.D. Va. 2005)), the Debtors concluded that

the unsecured creditors would actually benefit from, and not be prejudiced by, payment of all or

part of the Critical Vendor claims [Docket No. 33, ¶ 16].

               13.    This argument is misplaced and out of touch with the facts of these cases.

The Debtors have not articulated any viable go-forward business plan, and Tempur refuses either

to commit to purchase the Debtors’ assets or to fund a plan of reorganization. The payment to

Critical Vendors of approximately $4.5 million unnecessarily depletes value from an already

diminishing estate, thereby eliminating the probability of any recovery for unsecured creditors.

               14.    The Committee contends that permitting the Debtors to make payments to

Critical Vendors to preserve those business relationships only benefits Tempur. General

unsecured creditors, however, will be irreparably prejudiced if these payments are made at this

time. Accordingly, the Committee requests that the Court exercise its equitable power and

reconsider the Critical Vendor Order because of the prejudice to unsecured creditors without the

possibility of an on-going business to maintain.



               WHEREFORE, the Committee requests that the Court reconsider the Critical

Vendor Order, and grant such other further relief as may be warranted.



                                            NOTICE

       Notice is hereby given that the foregoing shall be brought on for hearing before the
United States Bankruptcy Court for the Eastern District of Kentucky, 100 East Vine Street,
Second Floor Courtroom, Lexington, Kentucky, on Wednesday, February 6, 2019, at the hour of
9:00 a.m., or as soon thereafter as counsel may be heard.
Case 19-50042-grs      Doc 215     Filed 02/05/19 Entered 02/05/19 17:35:55             Desc Main
                                   Document     Page 6 of 6


Dated: February 5, 2019                       Respectfully submitted,


                                              /s/ April A. Wimberg
                                              James R. Irving
                                              April A. Wimberg
                                              Bingham Greenebaum Doll LLP
                                              3500 PNC Tower
                                              101 South Fifth Street
                                              Louisville, KY 40202
                                              Direct: 502-587-3606
                                              Email: jirving@bgdlegal.com
                                              Email: awimberg@bgdlegal.com

                                              - and –

                                              James S. Carr
                                              Jason R. Adams
                                              Kelley Drye & Warren LLP
                                              101 Park Avenue
                                              New York, NY 10178
                                              Direct: 212-808-7911
                                              Email: jcarr@kelleydrye.com
                                                      jadams@kelleydrye.com

                                              Proposed Co-counsel to the Official Committee of
                                              Unsecured Creditors




                                CERTIFICATE OF SERVICE

        I certify that on February 5, 2019, I served a copy of the foregoing upon the creditors and
parties in interest on the Master Service List dated January 30, 2019 [Doc. No. 182] in
accordance with the method established under CM/ECF Administrative Procedures.


                                              /s/ April A. Wimberg
                                              James R. Irving
